
	

113 HR 5601 IH: Foreclosure Restitution Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5601
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide amounts from the recent settlement between the Department of Justice and Bank of America
			 for assistance under the Neighborhood Stabilization Program.
	
	
		1.Short titleThis Act may be cited as the Foreclosure Restitution Act of 2014.
		2.Use of settlement amounts
			(a)Neighborhood stabilization assistanceFrom any amounts received by the Treasury as a civil monetary penalty pursuant to the settlement
			 agreement specified in subsection (e), $5,000,000,000 is hereby
			 appropriated, to remain available until expended, for use only for
			 providing assistance under title III of division B of the Housing and
			 Economic Recovery Act of 2008 (42 U.S.C. 5301 note) to units of general
			 local government (as such term is defined in section 102 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5302)), subject to
			 subsections (b), (c), and (d).
			(b)Allocation and distributionThe amounts appropriated by subsection (a) shall be—
				(1)allocated to units of general local government based on a funding formula established by the
			 Secretary of Housing and Urban Development that is based upon the number
			 and percentage of home foreclosures in each such unit; and
				(2)distributed according to such funding formula not later than 30 days after the establishment of
			 such formula.
				(c)Inapplicable provisions of NSPThe following provisions of title III of division B of the Housing and Economic Recovery Act of
			 2008 shall not apply to the assistance provided with amounts appropriated
			 by subsection (a):
				(1)Subsection (b) of section 2301 (42 U.S.C. 5301 note; relating to allocation of appropriated
			 amounts).
				(2)Subparagraphs (B) and (C) of section 2301(c)(2) (42 U.S.C. 5301 note; relating to priority).
				(3)Paragraph (3) of section 2301(c) (42 U.S.C. 5301 note; relating to exception for certain States).
				(4)Section 2302 (42 U.S.C. 5301 note; relating to nationwide distribution of resources).
				(d)Eligible usesNotwithstanding subsection (a) and paragraphs (1) and (4) of subsection (c) of section 2301 of the
			 Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note), amounts
			 appropriated by subsection (a) of this section may be used by units of
			 general local government to assist in providing affordable housing or to
			 mitigate indirect costs relating to foreclosures on residential mortgages.
			(e)Settlement agreementThe settlement agreement specified in this subsection is the settlement agreement entered into
			 August 2014 between the United States acting through the United States
			 Department of Justice, along with the States of California, Delaware,
			 Illinois, Maryland, and New York, and the Commonwealth of Kentucky, acting
			 through their respective Attorneys General, and Bank of America
			 Corporation, Bank of America, N.A., and Banc of America Mortgage
			 Securities, as well as their current and former subsidiaries and
			 affiliates.
			
